Exhibit 10.5

Sales Contract

Contract No.: 0274057/11S05/S10

Signed at: Beijing

Party A: Sureland Industrial Fire Safety Co., Ltd.

Party B: Hangzhou New Epoch Fire Protection Science & Technology Co., Ltd

In accordance with the Contract Law of the People’s Republic of China and on
basis of honesty, credit and equality, both parties have signed this contract
with the following terms and conditions:

Article 1 Name, specification, quantity, price and amount of commodity:

 

Name

   Specification    Unit    Quantity    Unit price (Yuan)    Total price (Yuan)
   Remarks

IG541 Fire extinguishing system

   Specification, unit, quantity and unit price is
shown in annex.    1288364   

Total (in words): One million two hundred eighty-eight thousand three hundred
and sixty four only.

                            ¥: 1288364

Article 2 Scope and requirements

The scope of this contract includes the whole set supply of products and supply
of related documents, technical data, packing and transportation, installation
instruction, equipment debugging as well as technical training until such
product is inspected and accepted by related authorities of the state and the
owners after operation.

Article 3 Quality standard and technical requirements (additional technical
agreement is applicable)

 

  1. Quality standard: must comply with related national standards or industry
standards.

 

  2. Technical requirements:



--------------------------------------------------------------------------------

Article 4 Method, date and place of delivery:

 

  1. Delivery method: delivered by Party B;

 

  2. Date and content of delivery: starting from October 11th, 2005, processing,
manufacturing and delivery of all goods specified in the contract shall be
completed within 20 days;

 

  3. Delivery place: the construction site of Yangluo Power Plant;

 

  4. The documentation and information offered by Party B: quality certificate
of product, qualification certificate, inspection report, installation and
debugging instruction, related drawings, packing list, documents accompanying
with the equipment and etc.

Article 5 Transportation means, destination (port) and expenses

 

  1. Transportation means: by car

Place of loading: the warehouse of Hangzhou New Epoch Fire Protection Science &
Technology Co., Ltd

Place of destination: the construction spot of Yangluo Power Plant in Yangluo
Economic Development Zone of Wuhan

Consignee: Zhu Youbin                     Tel.: 027-86980273
                    13971153127

 

  2. Freight and related expenses: at Party B’s expense.

 

  3. Party B shall be liable for the damage and loss of the goods during
transportation.

 

  4. The carrier designated by Party B shall be responsible for loading and
unloading the goods at Party B’s expense. The cost of unloading goods at the
destination shall be at Party A’s expense.

 

  5. If Party A requires Party B to deliver through urgent (faster) method
resulting from Party B’s failure to deliver goods through the transportation
method specified by Party A, Party B shall deliver the goods as soon as possible
and bear all costs.



--------------------------------------------------------------------------------

Article 6 Packing

 

  1. Packing standard: as per general standard;

 

  2. Packing material and marking: according to Party A’s requirements, but must
be applicable for long-distance transportation, loading and unloading,
installation;

 

  3. Costs: packing cost shall be borne by Party B;

 

  4. Party B shall bear corresponding liabilities for the damage or loss or
other results caused by faulty packing.

Article 7 Settlement method and period

 

  1. Party A shall pay 20% of total price as prepayment within five (5) days
after the validation of the contract;

 

  2. Party A shall pay 60% of total price within fifteen (15) days after Party A
inspects and accepts the goods;

 

  3. After equipment is installed, and it is inspected and accepted by related
authorities of the state and the owner, 10% of total price shall be paid within
fifteen (15) days;

 

  4. The balance 10% of total price shall be quality security and be paid within
fifteen (15) days after the owner issues expiration certificate of quality
assurance period when the quality assurance period expires;

 

  5. After Party A receives goods, Party B shall issue value added tax invoice
in full amount.

Article 8 Inspection, acceptance, installation and debugging

 

  1. Inspection and acceptance

 

  a. Inspection and acceptance shall be conducted according to related
requirements and standards agreed in the contract; if unspecified in the
contract, it shall be conducted according to related provisions of the Contract
Law. The results of inspection and acceptance shall be confirmed and signed by
both parties.



--------------------------------------------------------------------------------

  b. Party A shall inspect and accept goods according to related requirements
and standards agreed in the contract within three (3) days after receiving the
goods, overdue shall be deemed as eligible, and related documents and
qualification certificate of the equipment supplied shall be provided to Party
A.

 

  c. If the inspection results in disaccord with the contract, Party B shall be
liable to replace or supplement according to relevant provisions agreed in the
contract, all costs and Party A’s loss caused shall be at Party B’s expense.

 

  2. Installation and debugging

 

  a. Party A shall be responsible for the installation and debugging of the
equipment and pipe network, Party B shall appoint technicians to site to direct
the installation of equipment and assist with equipment debugging at the time
required by Party A.

 

  b. During installation and debugging, if there is fault in the equipment or
material supplied by Party B or the damage of Party A’s equipment and material
caused by the faulty instruction of Party B’s technicians or fault of technical
documents, drawing, instruction offered by Party B, Party B shall take necessary
remedial measures and compensate Party A’s loss.

Article 9 Spare parts, fittings and tools accompanying with the machine

Party B shall provide necessary fittings and installation tools of the product
purchased and necessary spare parts which are damageable during installation and
debugging in free charge which shall be returned to Party B after installation.

Article 10 Quality assurances

 

  1. The quality assurance period of product is twelve (12) months after the
project herein is installed, debugged, and inspected and accepted by related
departments of the state and the owners;



--------------------------------------------------------------------------------

  2. During quality assurance period, if the equipment could not be used because
of Party B’s fault, Party B shall repair the unqualified product or replace with
new qualified product according to Party A’s opinion after receiving Party A’s
notice, all costs caused shall be borne by Party B. The quality assurance period
of repaired or replaced product shall be twelve (12) months after re-operation.

Article 11 Confidentiality

Both parties shall bear confidentiality obligation for the commercial secrets.
Any party shall not disclose to any third party or use without prior permission
of the other party.

Article 12 Technical service and training

Party B shall provide technical service according to Party A’s requirements
(Party B shall afford the costs).

Article 13 Amendment and dissolution of contract

 

  1. Both parties could amend or dissolve the contract through consultation.
Amendment or dissolution of the contract shall be in written form.

 

  2. In case of one of following circumstance, any party could dissolve the
contract:

 

  a. Default of the contract caused by force majeure;

 

  b. The seller fails to deliver goods according to agreed time and fails to
deliver within sixty (60) days after warning;

 

  c. If the quality of goods disaccords with agreement and Party B fails to take
necessary remedial measures according to Party A’s requirements, Party A shall
have the right to dissolve the contract and require returning all payment and
interest paid.



--------------------------------------------------------------------------------

  3. The amendment or dissolution of contract could not release the breaching
party from breach liabilities. The breaching party shall compensate for the loss
caused to the other party.

Article 14 Breach liabilities

 

  1. If Party B fails to deliver goods on time, Party B shall owe a penalty
amounting to 0.5% of the total amount per calendar day that the delay lasts, up
to a maximum of 30% of total contact amount.

 

  2. If Party B fails to pay Party B, Party A shall owe a penalty amounting to
0.5% of the total amount per calendar day that the delay lasts, up to a maximum
of 30% of total contact amount.

 

  3. Party B ensures that the goods delivers do not infringe any rights of third
parties, otherwise, Party B shall compensate Party A for all loss resulting from
any infringement.

Article 15 Force majeure

 

  1. If the obligations of this contract could not be completely executed or
partly executed because of force majeure, such as natural disasters of fire,
earthquake, typhoon, flood and other unpredictable, inevitable, insuperable
matters, the prevented party or both parties shall not bear any breach
liability, but shall inform the other party within 48 hours of the occurrence of
force majeure and provide valid certificate to the other party within seven
(7) days.

 

  2. The prevented party or both parties shall have the obligation to take
measures to minimize the loss caused by force majeure and take active, special
measures to continue to execute the contract as soon as possible after the force
majeure.

Article 16 Settlement of dispute

Any dispute arising from the implementation of this contract shall be settled
according to the Contract Law of the People’s Republic of China through



--------------------------------------------------------------------------------

consultation. In case no settlement could be reached through negotiation, both
parties agree to settle by people’s court in the place where the contract is
signed.

Article 17 Other agreements

 

  1. The technicians appointed by Party B to the site to instruct equipment
installation and assist debugging as well as technical training shall departure
within 48 hours after receiving Party A’s notice, Party A shall assist and
arrange the work of technicians and provide accommodation for free. Party B
shall provide free service for twice, and Party A shall pay for the exceeding
service.

 

  2. Except for Quality Certificate or Qualification Certificate, other
documents shall be provided with ten (10) copies.

 

  3. Related certificate shall be provided for the imported fittings; otherwise,
it will not be accepted and deemed as breach.

Article 18 Miscellaneous

 

  1. This contract shall be valid after signed by the legal representatives or
legal authorized representatives of both parties.

 

  2. The unspecified matters shall be settled through negotiation between both
parties.

 

  3. The annex of the contract and supplementary agreement are part of this
contract, being equally authentic. In the event of any conflict between the
annex and this contract, the controlling content is this contract; in the event
of any conflict between the supplementary agreement and this contract, the
controlling content is the supplementary agreement.

 

  4. This contract is made in duplicates, and each party keeps one copy.



--------------------------------------------------------------------------------

Party A: Sureland Industrial Fire Safety Co., Ltd (chop)    Party B: Hangzhou
New Epoch Fire Protection Science &    Technology Co., Ltd Address: Nanbanbidian
Industry District, Beijing Capital    Address: 3# of Tangning Road, Linping
Economic Airport    Development Zone, Hangzhou Tel.: 010-81463816    Tel.:
0571-89183512 Fax: 010-81462445    Fax: 0571-89183588 Bank of deposit: Tianzhu
Sub-office of Shunyi Branch    Bank of deposit: Genshan branch of Hangzhou
Industrial of Agricultural Bank    and Commercial Bank Account No.:
120701040003145    Account No.: 1202022309006745312 Tax No.: 110222600025615   
Tax No. Authorized agent: __________________________________    Authorized
agent: _____________________ Date: November 1st, 2005    Date: December 5th,
2005